In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 06-1013
DAVID BURNETT,
                                             Plaintiff-Appellant,
                                v.

LFW INC., doing business as
THE HABITAT COMPANY,
                                            Defendant-Appellee.
                         ____________
           Appeal from the United States District Court
      for the Northern District of Illinois, Eastern Division.
           No. 04 C 3835—Charles P. Kocoras, Judge.
                         ____________
ARGUED SEPTEMBER 18, 2006—DECIDED DECEMBER 26, 2006
                   ____________


 Before BAUER, ROVNER, and WILLIAMS, Circuit Judges.
  WILLIAMS, Circuit Judge. David Burnett brought this
action alleging violations of the Family and Medical
Leave Act (FMLA) and the Americans with Disabilities
Act (ADA) against his former employer, The Habitat
Company. The district court granted The Habitat Com-
pany’s motion for summary judgment, concluding that
Burnett had failed to provide his employer with notice of
his medical condition, as required under both the FMLA
and ADA. Because we find that Burnett provided his
employer information sufficient to notify his employer of
his need for FMLA leave, we reverse the grant of sum-
mary judgment on his FMLA claim. However, we con-
2                                              No. 06-1013

clude that Burnett has failed to show that he was disabled
within the meaning of the ADA at the time of his termina-
tion, and therefore affirm the grant of summary judgment
on Burnett’s ADA claim.


                   I. BACKGROUND
  The following facts are recounted in the light most
favorable to Burnett, the nonmovant. Burnett began
working as a janitor for The Habitat Company (“Habitat”),
a property management company, in 1989. Beginning
in 1990, Burnett came under the supervision of Sergio
Polo. In 1994, Burnett became a “detailer,” responsible for
verifying that apartment equipment and furnishings were
in working order before the arrival of a new tenant. As a
detailer, Burnett was sometimes required to lift heavy
objects, such as closet doors and appliances. According to
Polo, no complaints regarding Burnett’s performance
were brought to his attention before October 2003.
  In October 2003, Burnett first informed Habitat that
he was experiencing some medical difficulties. That
month, Polo offered to transfer Burnett to a different
location in the facility, presumably because of recurring
conflicts between Burnett and an assistant engineer.
Burnett, however, declined the transfer, telling Polo that
given his “weak bladder,” he did not wish to transfer to the
position, which would result in reduced restroom access.
Further, he informed Polo that he was going to see a doctor
to determine the cause of the bladder problem. At the end
of November, Polo gave Burnett a verbal warning regard-
ing his performance.
  After his week-long absence in December 2003, Burnett
again spoke with Polo about his health. On December 11,
Burnett presented Polo with a copy of a doctor’s order for
blood testing to justify some of his absences. Burnett
No. 06-1013                                              3

further explained that during his time off he had visited
the doctor, undergone a physical examination, and learned
that he had two serious problems—high PSA (Prostate-
Specific Antigen) and cholesterol levels. Burnett did not
explain the significance of a heightened PSA level nor
did anyone ask him to do so. However, he did inform
Polo of his upcoming doctor’s appointments and need to
see a urologist.
  On December 16, Burnett met with Polo, other Habitat
managers, and a union representative to further discuss
his absences. Burnett told the individuals present at the
meeting that he had been “sick” during his week-long
absence. He elaborated that although he “didn’t look sick,”
he felt he was “getting sick or was sick.” And, he named
the probable source of his illness by comparing his cir-
cumstance with that of his brother-in-law who had been
afflicted with prostate cancer. That same day, Polo sent
an email to other supervisors informing them that
Burnett should be afforded sick leave on January 6 and 8,
2004, to attend doctor’s appointments.
  On January 7, 2004, Burnett notified Habitat that he
would be undergoing a prostate biopsy on January 27.
Burnett gave one of his supervisors, Mitch Hehr, a docu-
ment describing the prostate ultrasound and biopsy
procedures. The document provided that “[i]ndications for
the examination are an abnormal rectal exam or an
elevation of prostate cancer screening blood test (PSA).”
Under standard Habitat policy, Hehr should have pro-
vided Polo with a copy of the document, although Polo
denies receiving it. That same day, Polo issued Burnett
a reprimand for “substandard work.”
  One week later, on January 14, Polo gave Burnett
written reprimands regarding two events occurring on
that day. First, Polo accused Burnett of wasting company
time by disrupting another employee’s work. Second, Polo
4                                            No. 06-1013

stated that Burnett was disruptive during their con-
versation about Burnett’s upcoming appointment with
Human Resources. Specifically, Burnett believed that he
was scheduled to meet with the Human Resources man-
ager that afternoon to discuss his desire to transfer to a
midnight shift, but Polo assured him that the meeting
was scheduled for the following day. When Burnett
called Human Resources, he learned that Polo was cor-
rect, but accepted the Human Resources Department’s
offer to see him that day.
  Polo met Burnett at the time clock as Burnett prepared
to leave work to attend the meeting with Human Re-
sources. At that time, Polo stated that he would not
grant Burnett the desired transfer, because Burnett was
a “loose cannon.” He also gave Burnett a written repri-
mand concerning the first episode of the day. When
Burnett asked whether that would be his final reprimand,
Polo said “no.” Instead, Polo referred to a document in
his hand as Burnett’s final reprimand. Burnett claims to
have understood Polo’s conduct to indicate that he was
being terminated.
  Thereafter, Burnett filed a union grievance, and a union
meeting was set for January 26. On the advice of his union
representative, Burnett did not return to work until the
day of the union meeting. As a result, Polo issued a
reprimand stating that Burnett had missed work on
January 15, 16, and 19, and suspended Burnett for three
days without pay.
  At the union meeting, Burnett told Polo and others that
he was scheduled to have a biopsy the following day. He
described the biopsy as “a nasty, nasty procedure” involv-
ing bleeding and infections. He also stated that if he
were ultimately diagnosed with a progressive form of
prostate cancer like that of his brother-in-law, he might
commit suicide, because he lived alone, had no means of
caring for himself, and did not wish to be bedridden.
No. 06-1013                                              5

   On January 27, Burnett underwent the prostate biopsy,
as scheduled. The next day, Burnett gave Habitat a
document entitled “Treatment Plan,” confirming that he
had had the biopsy and instructing him to avoid heavy
lifting or strenuous activity following the biopsy. It is
undisputed that Polo received a copy of the document.
Additionally, Burnett spoke to one of his supervisors
about his work restrictions and asked for help with his
duties. According to Burnett, the supervisor ignored his
request, and Burnett agreed to perform his duties to the
best of his ability. That same day, Burnett submitted a
previously-approved vacation request for the second
week of February (the week he anticipated receiving the
biopsy results). The next day, January 29, he submitted
an additional vacation request, this time for the first
week in February, purportedly because he did not get a
light duty assignment or the help that he had requested
on the previous day and was worried about being injured.
  Burnett’s second request for leave set off a flurry of
activity among the Habitat supervisors. One supervisor
informed Burnett that Polo wished to see him in his office.
In response, Burnett asked the supervisor to notify Polo
that he felt sick and wanted to go home. Two other super-
visors then confronted Burnett at the time clock and
demanded that he visit Polo before leaving work. Burnett
refused, saying again that he felt sick. At that time, the
supervisors contacted Polo via radio, requesting that Polo
immediately meet them (and, by implication, Burnett) at
the time clock. When Polo arrived, Burnett told him that
he felt sick and wanted to go home. According to Burnett,
Polo stated that if Burnett was referring to the “1-27-04
document [the Treatment Plan, which advised Burnett to
refrain from heavy lifting], it’s not important.” Burnett
replied that the Treatment Plan was important to him
and that, “I’m not going to sit here and argue . . . my
health is more important than arguing with [you].”
6                                             No. 06-1013

Burnett then punched out at the time clock, and Polo
accused him of being insubordinate.
  After Burnett left work on January 29, Polo and the
other managers met to discuss him. Polo testified that at
that point he “probably” knew that Burnett had under-
gone a prostate biopsy, and that he generally knew that
biopsies were a method of testing for cancer. Nonetheless,
on February 2, Polo sent a letter to Burnett terminating
his employment effective January 30, 2004.
  On January 31, Burnett went to the emergency room due
to complications from the biopsy. He delivered the dis-
charge paperwork to a colleague on or about February 3,
who passed the documents on to a supervisor. Polo testi-
fied that he “briefly” looked at the documents, but did
not reconsider his decision. On February 10, Burnett
was diagnosed with prostate cancer.
  Burnett filed suit against Habitat, claiming violations
of the FMLA and the ADA. The district court granted
summary judgment in favor of Habitat, primarily because
it concluded that Burnett could not show that he had
provided adequate notice to Habitat that he suffered from
a serious health condition, and thus no FMLA or ADA
claim could be made. Burnett timely appealed.


                     II. ANALYSIS
  We review a district court’s grant of summary judg-
ment de novo, viewing all facts and the reasonable infer-
ences drawn therefrom in the light most favorable to the
nonmoving party. See, e.g., Anders v. Waste Mgmt. of Wis.,
Inc., 463 F.3d 670, 675 (7th Cir. 2006). Summary judg-
ment is only appropriate where “there is no genuine
issue as to any material fact and . . . the moving party
is entitled to a judgment as a matter of law.” Fed. R. Civ.
No. 06-1013                                             7

P. 56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317,
322-23 (1986).


A. The FMLA Claims
  We begin with Burnett’s claims under the Family and
Medical Leave Act of 1993, 29 U.S.C. §§ 2601-54. The
FMLA entitles any eligible employee suffering from a
serious health condition that renders him unable to
perform the functions of his position to twelve work-
weeks of leave during each twelve-month period. 29 U.S.C.
§ 2612(a)(D). The FMLA makes it unlawful for an em-
ployer to interfere with an employee’s attempt to exer-
cise any FMLA rights. Id. § 2615(a)(1). It also forbids
an employer from retaliating against an employee who
exercises FMLA rights. See id. § 2615(a)(2) (prohibiting
discrimination against an individual who opposes prac-
tices made unlawful by the FMLA); id. § 2615(b) (pro-
hibiting discrimination against persons who participate
in or institute FMLA proceedings or inquiries). The
FMLA therefore contemplates the interference and retalia-
tion theories of recovery advanced here. See Hoge v. Honda
Am. Mfg., Inc., 384 F.3d 238, 244 (7th Cir. 2004).


 1. FMLA Interference Claim
  To prevail on an FMLA interference claim, an employee
need only show that his employer deprived him of an
FMLA entitlement; no finding of ill intent is required.
Hoge, 384 F.3d at 244. Accordingly, the employee must
establish that: (1) he was eligible for the FMLA’s
protections, (2) his employer was covered by the FMLA, (3)
he was entitled to leave under the FMLA, (4) he provided
sufficient notice of his intent to take leave, and (5) his
employer denied him FMLA benefits to which he was
entitled. Id. Habitat concedes that Burnett has satis-
8                                                  No. 06-1013

fied the first and second requirements. See 29 U.S.C.
§ 2611(2)(A) (detailing the FMLA’s years- and hours-in-
service eligibility requirements); id. § 2611(4) (defining
which employers are subject to the FMLA’s provisions).1
  We easily conclude that Burnett has satisfied the
third and fifth elements of an interference claim. With
regard to the third prong, Burnett argues, and we agree,
that his incapacity due to undiagnosed prostate cancer
and the diagnostic procedures pertaining thereto, entitled
him to FMLA leave. An employee is entitled to FMLA
leave if (1) he is afflicted with a “serious health condi-
tion” and (2) that condition renders him unable to perform
the functions of his job. 29 U.S.C. § 2612(a)(1)(D).
  An employee has a “serious health condition” within the
meaning of the FMLA, where he has “an illness, injury,
impairment, or physical or mental condition that in-
volves—(A) inpatient care in a hospital, hospice, or resi-
dential medical care facility; or (B) continuing treatment
by a health care provider.” 29 U.S.C. § 2611(11). We are
satisfied that Burnett had an FMLA-qualifying “serious
health condition” that involved “continuing treatment by
a health care provider.” He was incapacitated (e.g., unable
to work) due to a condition (cancer) that: (1) required
periodic treatments (e.g., diagnostic examinations), (2)
continued for an extended period (over four months), and
(3) might have caused episodic rather than continuous


1
  In enacting the FMLA, Congress authorized the Secretary of
Labor to promulgate regulations necessary to carry out the
FMLA. See 29 U.S.C. § 2654. Because “[n]either party chal-
lenges the propriety of the regulations, . . . we accept for pur-
poses of this decision that they are legitimate and controlling
under Chevron, U.S.A., Inc. v. Natural Resources Defense
Council, Inc., 467 U.S. 837, 844-45, 81 L. Ed. 2d 694, 104 S. Ct.
2778 (1984).” Stoops v. One Call Commc’ns., 141 F.3d 309, 311
(7th Cir. 1998).
No. 06-1013                                                      9

incapacity. See 29 C.F.R. § 825.114(a)(2)(iii);2 see also Price
v. City of Fort Wayne, 117 F.3d 1022, 1024 (7th Cir. 1997)


2
    29 C.F.R. § 825.114 provides in pertinent part that:
      (a) For purposes of FMLA, “serious health condition”
      entitling an employee to FMLA leave means an ill-
      ness . . . that involves:
...
          (2) Continuing treatment by a health care
          provider. A serious health condition involving
          continuing treatment by a health care provider
          includes any one or more of the following:
...
              (iii) Any period of incapacity or treat-
              ment for such incapacity due to a
              chronic serious health condition. A
              chronic serious health condition is one
              which:
...
                   (A) Requires periodic visits
                   for treatment by a health care
                   provider . . . ;
                   (B) Continues over an ex-
                   tended period of time (includ-
                   ing recurring episodes of a
                   single underlying condition);
                   and
                   (C) May cause episodic rather
                   than a continuing period of
                   incapacity (e.g., asthma, dia-
                   betes, epilepsy, etc.).
...
      (b) Treatment for purposes of paragraph (a) of this
      section includes (but is not limited to) examinations to
      determine if a serious health condition exists and
      evaluations of the condition.
10                                              No. 06-1013

(listing a biopsy as one of a series of procedures qualifying
the plaintiff as having a “serious health condition” involv-
ing “continuing treatment by a health care provider”).
  As a result of his serious health condition, Burnett was
unable to perform at least one of his job functions. See 29
C.F.R. § 825.115 (an employee is deemed unable to per-
form the functions of his position when he is “unable to
perform any one of the essential functions of [his] posi-
tion”). In this case, Burnett was instructed not to lift
heavy objects or engage in strenuous activity after his
biopsy, two tasks required of detailers, who routinely
move heavy closet doors and appliances. Thus, we con-
clude that Burnett provided sufficient evidence to sur-
vive summary judgment with respect to the third prong
of an interference claim, and Habitat has offered no
argument to the contrary.
  The fifth prong of the test need not detain us long as it
is beyond dispute that Habitat failed to provide Burnett
with requested leave. Indeed, Burnett was terminated
before receiving any of the time off that he sought for the
month of February. Having concluded that the first,
second, third, and fifth elements of an interference case
have been satisfied, we turn to the fourth element and
the crux of the dispute between the parties—notice.
  The notice requirements of the FMLA are not onerous.
An employee need not expressly mention the FMLA in his
leave request or otherwise invoke any of its provisions. See
Phillips v. Quebecor World RAI, Inc., 450 F.3d 308, 311
(7th Cir. 2006) (citing 29 C.F.R. § 825.303(b)). Indeed, “the
employee can be completely ignorant of the benefits
conferred by the Act . . . .” Stoops v. One Call Commc’ns.,
141 F.3d 309, 312 (7th Cir. 1998). The employee’s notice
obligation is satisfied so long as he provides information
sufficient to show that he likely has an FMLA-qualifying
condition. See Aubuchon v. Knauf Fiberglass, GMBH, 359
No. 06-1013                                                    11

F.3d 950, 953 (7th Cir. 2004) (“[T]he employee’s duty
is merely to place the employer on notice of a probable
basis for FMLA leave.” (emphasis added)); Collins v.
NTN-Bower Corp., 272 F.3d 1006, 1008 (7th Cir. 2001)
(“[E]mployers . . . are entitled to the sort of notice that
will inform them . . . that the FMLA may apply.” (empha-
sis added)).3
  Although adequacy of notice is a fact-specific question,
we have held that in the usual case, an employee’s bare
assertion that he is “sick” is insufficient. Phillips, 450 F.3d
at 312; Collins, 272 F.3d at 1008.4 Simply put, “[a]n
employee’s reference to being ‘sick,’ . . . does ‘not suggest


3
  The FMLA also imposes requirements on the timing of notice.
See, e.g., 29 U.S.C. § 2612(e); 29 C.F.R. §§ 825.302, 825.303,
825.305. Because Habitat does not challenge the timing of, but
rather the content of, Burnett’s communications, we do not
discuss the FMLA’s timing requirements in detail. However, we
do note that because Burnett could not know precisely how he
would react to his biopsy and whether his employer would
accommodate him during his recovery period, we believe
this case presents an instance in which the need for leave
was not foreseeable. See 29 C.F.R. § 825.303 (“When the ap-
proximate timing of the need for leave is not foreseeable, an
employee should give notice to the employer of the need for
FMLA leave as soon as practicable under the facts and circum-
stances of the particular case. It is expected that an employee
will give notice to the employer within no more than one or two
working days of learning of the need for leave, except in extra-
ordinary circumstances where such notice is not feasible.”).
4
  Courts have declined to craft “categorical rules” regarding
what constitutes adequate notice. See, e.g., Cavin v. Honda of
Am. Mfg., Inc., 346 F.3d 713, 724 (6th Cir. 2003); Manuel v.
Westlake Polymers Corp., 66 F.3d 758, 764 (5th Cir. 1995).
Because adequacy of notice is a fact-rich question, it is perhaps
best resolved by the trier of fact, particularly, where, as is the
case here, the employer and employee dispute the quantity
and nature of communications regarding the employee’s illness.
12                                              No. 06-1013

to the employer that the medical condition might be
serious or that the FMLA otherwise could be applicable.’ ”
Phillips, 450 F.3d at 312 (quoting Collins, 272 F.3d at
1009). In certain instances, however, an employer is
obligated to provide medical leave even though an em-
ployee has failed even to say he is sick. Indeed, an em-
ployee may be excused from expressing a need for med-
ical leave in at least two exceptional situations—when
circumstances provide the employer with sufficient
notice of the need for medical leave or when the employee
is incapable of providing such notice. See Byrne v. Avon
Prods., Inc., 328 F.3d 379, 381-82 (7th Cir. 2003). Some
observable changes in an employee’s condition (such as a
broken arm) present an obvious need for medical leave,
thereby obviating the need for an express request for
medical leave. See id. at 382. For instance, in Byrne, we
stated that an employee’s uncharacteristic conduct at
work (beginning to sleep on the job after an unblemished
four-year work history) perhaps provided adequate
notice of a medical condition. See id. at 381. Alternatively,
we have said that an employee may be excused from giving
notice where his medical condition (e.g., clinical depres-
sion) prevents him from communicating the nature of his
illness and resulting need for medical leave. See id. at 382.
  Although Burnett seeks the benefit of the Byrne excep-
tions, we conclude that Byrne does not apply here. Burnett
cannot show that his medical condition resulted in a
dramatic, observable change in his work performance
or physical condition. By his own admission, Burnett
“didn’t look sick.” Burnett also cannot show that his ill-
ness somehow impeded his ability to communicate his
health needs to his employer. Accordingly, Burnett is
subject to the general notice rule, requiring that he do
more than simply declare that he is sick.
  Once an employee informs his employer of his probable
need for medical leave, the FMLA imposes a duty on the
No. 06-1013                                              13

employer to conduct further investigation and inquiry to
determine whether the proposed leave in fact qualifies
as FMLA leave. See Aubuchon, 359 F.3d at 953 (“[The
employee] just has to give the employer enough informa-
tion to establish probable cause, as it were, to believe
that he is entitled to FMLA leave. That is enough to
trigger the employer’s duty to request such additional
information . . . as may be necessary to confirm the em-
ployee’s entitlement.” (citing 29 C.F.R. §§ 825.302(c),
825.303(b), 825.305(d)).
   With this framework in mind, we consider Burnett’s
request for leave. The facts of this case present a close
question. At no point prior to his termination did
Burnett communicate to anyone that he had prostate
cancer—nor could he, as he was not diagnosed until
shortly after being fired. Habitat therefore insists that
in remarking that he was “sick” and “wanted to go home”
on January 29, 2004, Burnett did no more than declare
“I’m sick.”
  This argument effectively disregards the surrounding
context of Burnett’s remarks. However, when considered
in their proper context, Burnett’s remarks on January 29
were sufficient to put Habitat on notice of his need for
medical leave. Over a period of four months, Burnett
communicated that: (1) he was suffering from “a weak
bladder,” which was severe enough to preclude a poten-
tial transfer of assignment; (2) he was on a trajectory of
increased medical visits and testing, including a blood test
showing an elevated PSA; (3) he had recently had a
prostate biopsy (a test that Polo knew was used to diag-
nose cancer) and requested help in his work duties as a
result; (4) he repeatedly stated that he “felt sick” and
intimated that his condition may be similar to his brother-
in-law’s latent prostate cancer; and (5) his concerns
were significant enough for him to suggest that he might
commit suicide if he ended up bedridden as a result of
14                                              No. 06-1013

prostate cancer. Burnett therefore gave an account of
symptoms and complaints, which formed a coherent
pattern and progression, beginning with initial symptoms,
continuing with doctor’s visits, and then additional test-
ing and results—all communicated (in one form or another)
to Polo.
  In response, Habitat argued at oral argument that
asking an employer to consider medical information
provided over a four-month period to appreciate the
context of an employee’s declaration of sickness is a
troubling “novel theory,” placing untold obligations on
employers. Not at all. In Collins, we specifically noted that
the employee could—indeed should—have invoked em-
ployer knowledge about her depression, which traced
back over one year:
     [Plaintiff’s] [d]epression did not come on her
     overnight. In this suit she contends that it had
     been developing for years and that she had men-
     tioned the problem to supervisors early in 1997, a
     year before the absence that led to her discharge.
     Once Collins knew that she had a problem, she
     could predict that this would lead her to miss work
     on occasion, and she could have given the no-
     tice contemplated by § 825.302 long before March
     1998. Then when depression incapacitated her on
     a particular day she could have made clear the
     “serious” nature of her condition by referring to
     knowledge already in the employer’s possession. A
     reference to being “sick” not only withheld impor-
     tant information from the employer but likely
     threw it off the scent. Certainly it did not suggest
     to the employer that the medical condition might
     be serious or that the FMLA otherwise could be
     applicable.
272 F.3d at 1008-09. The point of Collins is that it is
entirely appropriate under the FMLA for an employee to
No. 06-1013                                            15

give accumulating information about a medical condition
as it evolves. To do otherwise risks losing the claim.
Accordingly, we do not believe we place an unreasonable
burden on Habitat in asking it to consider Burnett’s
disclosed medical history in assessing the seriousness of
his assertion of sickness on January 29. Burnett is not
seeking to reach back over vast periods of time to grasp
at an isolated mention of illness that was reasonably
banished from his employer’s institutional memory. He
seeks only to invoke Habitat’s institutional memory as to
the natural course of his illness, which spanned a period
of only four months (and included the same supervisor
throughout the entire relevant period). And, importantly,
Habitat cannot claim a loss of memory here. Polo approved
Burnett’s requests for days off for doctor’s appointments
little more than a month before his termination. Just
days before his termination, Burnett discussed his up-
coming biopsy with Polo and others at the union grievance
meeting. Finally, during his January 29 run-in with
Burnett at the time clock, Polo himself made reference to
the overall context of Burnett’s health, stating that Bur-
nett’s post-biopsy treatment plan “didn’t matter.”
  When considered in their proper context, then, Burnett’s
declarations on January 29 were more than a vague and
untethered claim of sickness. Rather, Burnett’s proclama-
tion of illness was supported by details suggesting a
serious health condition. Accordingly, we reverse the
grant of summary judgment on Burnett’s FMLA interfer-
ence claim.


 2. FMLA Retaliation Claim
  In making out a charge of retaliation under the FMLA,
a plaintiff may proceed under the direct or indirect meth-
ods of proof. See Buie v. Quad/Graphics, Inc., 366 F.3d
496, 503 (7th Cir. 2004). Under the direct method, a
16                                                 No. 06-1013

plaintiff must present evidence that his employer took
materially adverse action against him on account of his
protected activity. See Phelan v. Cook County, 463 F.3d
773, 787 (7th Cir. 2006) (setting forth showings required to
prove retaliation under Title VII) (citing Burlington
Northern & Santa Fe Ry. v. White, 126 S. Ct. 2405, 2415
(2006)).5 If the plaintiff’s evidence is thereafter contra-
dicted:
     the case must be tried unless the defendant pres-
     ents unrebutted evidence that he would have
     taken the adverse employment action against the
     plaintiff even if he had had no retaliatory mo-
     tive; in that event the defendant is entitled to
     summary judgment because he has shown that the
     plaintiff wasn’t harmed by retaliation.
See Stone v. City of Indianapolis Pub. Utils. Div., 281 F.3d
640, 644 (7th Cir. 2002).6 To proceed under the indirect
method, Burnett “must show that after taking FMLA
leave (the protected activity) he was treated less favorably
than other similarly situated employees who did not take
FMLA leave, even though he was performing his job in a
satisfactory manner.” Hull v. Stoughton Trailers, LLC, 445



5
  Although Phelan concerned retaliation under Title VII, “we
assess a claim of FMLA retaliation in the same manner that
we would evaluate a claim of retaliation under other employ-
ment statutes, such as the ADA or Title VII.” Buie, 366 F.3d at
504 n.3.
6
  That Stone speaks of an “adverse employment action” rather
than a “materially adverse action,” is without consequence in
this case. See White, 126 S. Ct. at 2409 (holding that Title
VII’s “anti-retaliation provision does not confine the actions
and harms it forbids to those that are related to employment
or occur at the workplace”). The retaliatory action alleged here,
Burnett’s termination, would satisfy either standard.
No. 06-1013                                               17

F.3d 949, 951 (7th Cir. 2006). Because Burnett has not
identified a similarly situated person treated more favor-
ably than he, he must proceed under the direct method of
proof.
  Habitat claims that Burnett cannot demonstrate a causal
relationship between his request for FMLA leave and his
termination because Habitat disclaims knowledge of any
protected activity or serious health condition. This argu-
ment is essentially identical to the argument that Habitat
raises with regard to Burnett’s purported failure to provide
adequate notice to Habitat under the FMLA interference
claim, and it runs into the same problems discussed above.
  As we concluded above, over the course of four months
Burnett gave his employer sufficient notice of his serious
medical condition. Thereafter, he engaged in protected
activity by taking time off upon realizing that he would
not be able to perform one of the essential functions of
the job and would not be provided an accommodation to
assist in performing the tasks. He was subsequently
terminated for the allegedly insubordinate act of leaving
work on January 29—unquestionably a materially adverse
action. Those facts, therefore, suggest a direct, causal
connection between the protected activity and adverse
action.
  Habitat’s assertion that it terminated Burnett on the
basis of insubordination does not justify the grant of
summary judgment in this case. Although insubordina-
tion may be a valid, nondiscriminatory basis for termina-
tion, see, e.g., Kahn v. United States Sec’y of Labor, 64 F.3d
271, 279 (7th Cir. 1995), a question of fact remains as to
whether this was the true reason for Burnett’s termina-
tion.
  First, Habitat’s classification of Burnett’s conduct as
insubordinate stems in large measure from its mistaken
belief that Burnett was not entitled to FMLA leave on
18                                               No. 06-1013

January 29, because he had failed to provide notice of his
medical condition. By Habitat’s reasoning, then, Burnett
had no more FMLA protection when he left work on
January 29, 2004, than any other Habitat employee.
Because we have already concluded that Burnett did
provide sufficient notice of his condition, we must disagree.
  Second, the present factual scenario is different from
the normal situation where the alleged insubordination
was entirely separate from the request for FMLA leave.
Here, Burnett’s alleged insubordinate act was his re-
quest for FMLA leave, or at least a key component of it.
That is, his demand to go home because he felt ill is the
very act that Habitat labels as insubordination. Thus,
under the circumstances, Habitat has not presented
“unrebutted evidence” that it would have terminated
Burnett even absent Burnett’s exercise of his FMLA rights.
Stone, 281 F.3d at 644. Accordingly, a jury question
remains, see id., and Burnett’s FMLA retaliation claim
should have survived summary judgment.7


B. The ADA Discrimination Claims
  Although we concluded above that Habitat had notice
of Burnett’s medical condition, Burnett’s ADA claims fail
because the existence of a medical condition does not
satisfy the ADA’s disability standard. Indeed, “ ‘[d]isability’
under the ADA and ‘serious health condition’ under the
FMLA are distinct concepts that require different analy-
ses.” Rhoads v. F.D.I.C., 257 F.3d 373, 387 n.12 (4th Cir.
2001) (citing 29 C.F.R. § 825.702(b)); see also Hurlbert


7
  This is not to say that the FMLA allows an employee to
exercise his FMLA rights in a patently insubordinate way, but
rather that a question of fact remains regarding Habitat’s
motivation.
No. 06-1013                                              19

v. St. Mary’s Health Care Sys., Inc., 439 F.3d 1286, 1295
(11th Cir. 2006); Stekloff v. St. John’s Mercy Health Sys.,
218 F.3d 858, 861 (8th Cir. 2000). Therefore, in order to
prevail on his ADA claims, Burnett must show that he
was entitled to the ADA’s protections at the time of his
termination.
  The ADA prohibits discrimination against “a qualified
individual with a disability because of the disability of
such individual in regard to job application procedures, the
hiring, advancement, or discharge of employees, employee
compensation, job training, and other terms, conditions,
and privileges of employment.” 42 U.S.C. § 12112(a).
Therefore, before we consider Burnett’s claims under the
ADA for failure to accommodate or discriminatory ter-
mination, we must first assess whether Burnett was
disabled within the meaning of the ADA.
  An individual is considered to have a disability under
the ADA if (1) he has an impairment that substantially
limits one or more of his major life activities; (2) he has
a record of such an impairment; or (3) his employer
regards him as having such an impairment. See 42 U.S.C.
§ 12102(2)). Because Burnett had no record of impair-
ment, to prevail on his ADA claims, he must show that
either (1) he had an impairment that substantially limits
a major life activity; or (2) Habitat regarded him as hav-
ing such an impairment.
  Burnett cannot satisfy the first option. Burnett would
have us find that he was disabled purely because he was
suffering from undiagnosed prostate cancer at the time
of the adverse employment action. Unfortunately for
Burnett, however, typically diagnosis does not prove
disability. See 29 C.F.R. pt. 1630, App., § 1630.2(j) (“The
determination of whether an individual has a disability
is not necessarily based on the name or diagnosis of the
impairment the person has, but rather on the effect of that
20                                              No. 06-1013

impairment on the life of the individual.”); see also
Albertson’s, Inc. v. Kirkingburg, 527 U.S. 555, 566-67
(1999) (holding that while some conditions are invariably
substantially limiting, to determine whether other con-
ditions are disabling requires an individualized assess-
ment); Tice v. Ctr. Area Transp. Auth., 247 F.3d 506, 513
(3d Cir. 2001) (“[I]t is well-established that a particular
diagnosis, no matter how severe (or severe-sounding to
the layperson), standing alone, is not sufficient to estab-
lish ‘disability.’ Rather, the inquiry as to disability is to
be made on a case-by-case basis.”); Kocsis v. Multi-Care
Mgmt., 97 F.3d 876, 884 (6th Cir. 1996) (“Although both
arthritis and [multiple sclerosis] can be disabling in some
instances, they [are] not so substantially limiting in [every]
case.”). As a result, even though Burnett suffered from
undiagnosed prostate cancer, that fact alone does not prove
that he was disabled under the ADA.
  Rather, we must consider the specific facts of Burnett’s
case in our assessment of whether he was disabled at the
time of his termination. Even giving Burnett the benefit of
all inferences, we find he has failed to show that he had
an impairment that substantially limited a major life
activity. Although Burnett fails to expressly identify the
affected major life activity, we will presume that he
seeks to show that he was substantially limited in the
major life activity of working. Under the ADA, “[t]he
inability to perform a single, particular job does not
constitute a substantial limitation in the major life activity
of working.” 29 C.F.R. § 1630.2(j)(3)(i); see Kupstas v. City
of Greenwood, 398 F.3d 609, 612 (7th Cir. 2005). Rather,
“[t]he term substantially limits means significantly
restricted in the ability to perform either a class of jobs
or a broad range of jobs in various classes as compared to
the average person having comparable training, skills and
abilities.” 29 C.F.R. § 1630.2(j)(3)(i) (emphases added); see
also Sutton v. United Air Lines, 527 U.S. 471, 491 (1999).
No. 06-1013                                             21

Because Burnett has failed to show (or to even attempt to
show) that his frequent urination and his temporary
restriction on heavy lifting and strenuous activity sub-
stantially limited his ability to perform a class or broad
range of jobs, he has not established a substantial limita-
tion in the major life activity of working.
  Burnett has likewise failed to show that Habitat re-
garded him as having a substantially limiting impairment.
Nothing in the record suggests that Habitat considered
Burnett to be impaired or substantially limited in his
ability to carry out his duties. Habitat did not alter its
expectations of his work performance although it was
aware of Burnett’s doctor’s appointments, high PSA, and
biopsy. Even when he requested assistance at work
following his biopsy, Habitat considered him fully cap-
able and did not provide assistance. Accordingly, we find
no basis for concluding that Habitat ever regarded Burnett
as disabled. Summary judgment was proper on Burnett’s
ADA claims.


                   III. CONCLUSION
  For the foregoing reasons, we REVERSE the district
court’s grant of summary judgment on Burnett’s FMLA
claims, and AFFIRM the grant of summary judgment as to
his ADA claims. We REMAND for further proceedings
consistent with this opinion.
22                                        No. 06-1013

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—12-26-06